DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,273,715 in view of U.S. Patent Application Number 2013/0298619 to Ullrich et al. 
U.S. Patent No. 10,273,715 claims a lock comprising: a housing assembly defining a cavity; an actuatable lock assembly associated with the housing, the actuatable lock assembly being positionable in at least a closed orientation and an open orientation; a latching assembly further comprising: a latch positioned within the cavity of the housing assembly, the latch movable between a locked position and an unlocked position, wherein, in the locked position, the actuatable lock assembly is maintained in the closed orientation, and in the unlocked position, the actuatable lock assembly is positionable into an open orientation; a motor having an axle extending therefrom and directly rotatably coupled to the cam so as to have the same axis of rotation, whereupon actuation of the motor causes rotation of the axle and the cam, and, in turn, movement of the latch between the locked and unlocked position.
However, U.S. Patent No. 10,273,715 does not explicitly claim a keypad nor a battery.  Ullrich et al. teaches of a lock (1) comprising: a housing assembly (3, 4) defining a cavity, the housing including a body (3) having a bottom surface (4) mounted to an external surface of a volume to be protected, a keypad (42, 44) attached to the housing assembly; the housing being structurally configured to retain a battery (33), with a battery opening (17) providing access for the battery, wherein the battery opening is positioned so as to be accessible with the housing assembly attached to the volume to be protected; an actuatable lock assembly (7, 9; 7a, 9a) associated with the housing, the actuatable lock assembly being positionable in at least a closed orientation and an open orientation, a portion of the actuatable lock assembly extending from the bottom surface of the housing and toward the volume to be protected (figure 6-1); and a latch assembly comprising: a latch (28) movable relative to the housing, and having a proximal and a distal end, the distal end configured to interface with the actuatable lock assembly to selectively one of allow or preclude movement of the actuatable lock assembly between the closed orientation and the open orientation; and an electronic actuator (32) whereupon actuation of the electronic actuator one of allows movement of the actuatable lock assembly out of the closed orientation or precludes movement of the actuatable lock assembly out of the closed orientation (91).
All of the component parts are known in U.S. Patent No. 10,273,715 and Ullrich et al.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a keypad to initiate actuation of the lock and a battery to power the electronic actuator as taught by Ullrich et al. onto the lock assembly in U.S. Patent No. 10,273,715, since U.S. Patent No. 10,273,715 claims an electronic actuator, thus power means and actuation initiation must be utilized for proper effectuation of the lock, and the keypad and battery could be used in combination with the electronic lock to achieve the predictable results of powering the lock assembly as well as allowing authorized users access to the contents of the volume.

Claims 28-30,34, 35, 38-42, 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 9, 11-12 and 14-15 of U.S. Patent No. 10,753,123 in view of U.S. Patent Application Number 2013/0298619 to Ullrich et al. 
U.S. Patent No. 10,753,123 claims a lock comprising: a housing assembly defining a cavity, the housing including a body mounted to a surface of a volume to be protected; an actuatable lock assembly associated with the housing, the actuatable lock assembly being positionable in at least a closed orientation and an open orientation, a portion of the actuatable lock assembly extending from the body of the housing; a latching assembly further comprising: a latch; and a motor, whereupon actuation of the motor, affect movement of the latch, to allow movement of the actuatable lock assembly out of the closed orientation or to preclude movement of the actuatable lock assembly out of the closed orientation.
However, U.S. Patent No. 10,753,123 does not explicitly claim a keypad nor a battery.  Ullrich et al. teaches of a lock (1) comprising: a housing assembly (3, 4) defining a cavity, the housing including a body (3) having a bottom surface (4) mounted to an external surface of a volume to be protected, a keypad (42, 44) attached to the housing assembly; the housing being structurally configured to retain a battery (33), with a battery opening (17) providing access for the battery, wherein the battery opening is positioned so as to be accessible with the housing assembly attached to the volume to be protected; an actuatable lock assembly (7, 9; 7a, 9a) associated with the housing, the actuatable lock assembly being positionable in at least a closed orientation and an open orientation, a portion of the actuatable lock assembly extending from the bottom surface of the housing and toward the volume to be protected (figure 6-1); and a latch assembly comprising: a latch (28) movable relative to the housing, and having a proximal and a distal end, the distal end configured to interface with the actuatable lock assembly to selectively one of allow or preclude movement of the actuatable lock assembly between the closed orientation and the open orientation; and an electronic actuator (32) whereupon actuation of the electronic actuator one of allows movement of the actuatable lock assembly out of the closed orientation or precludes movement of the actuatable lock assembly out of the closed orientation (91).
All of the component parts are known in U.S. Patent No. 10,753,123 and Ullrich et al.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a keypad to initiate actuation of the lock and a battery to power the electronic actuator as taught by Ullrich et al. onto the lock assembly in U.S. Patent No. 10,753,123, since U.S. Patent No. 10,753,123 claims an electronic actuator, thus power means and actuation initiation must be utilized for proper effectuation of the lock, and the keypad and battery could be used in combination with the electronic lock to achieve the predictable results of powering the lock assembly as well as allowing authorized users access to the contents of the volume.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 36, 38, 39 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 recites the limitation "the blocker" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the cam" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the blocker" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the blocker" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the first and second cam profiles" in line 2.  There is insufficient antecedent basis for the limitation “the first cam profile” in the claim.
Claim 38 recites the limitation "the cam" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the cam follower" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "a second follower" in line 4.  It is unclear if this is a new, second follower, or referring to the originally claimed second follower.
Claim 38 recites the limitation "the cam profile" in lines 5-6.  It is unclear if this is a new, cam profile, or referring to one of the originally claimed cam profiles.
Claim 39 recites the limitation "the cam profile" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the blocker" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the blocker" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 14-23 and 25-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Number 2013/0298619 to Ullrich et al.
Ullrich et al. disclose a lock (1) comprising: a housing assembly (3, 4) defining a cavity, the housing including a body (3) having a bottom surface (4) mounted to an external surface of a volume to be protected, a keypad (15) excluding at least one of the digits 6, 7, 8, 9, or 0 attached to the housing assembly (it is inherent that any indicia is capable of being placed on a keypad, the indicia being, but not limited to numbers, letters, characters, or pictures); an actuatable lock assembly (7, 9; 7a, 9a) associated with the housing, the actuatable lock assembly being positionable in at least a closed orientation and an open orientation, a portion of the actuatable lock assembly extending from the bottom surface of the housing and toward the volume to be protected (figure 6-1); and a latch assembly comprising: a latch (28) movable relative to the housing, and having a proximal and a distal end, the distal end configured to interface with the actuatable lock assembly to selectively one of allow or preclude movement of the actuatable lock assembly between the closed orientation and the open orientation; and an electronic actuator (32) whereupon actuation of the electronic actuator one of allows movement of the actuatable lock assembly out of the closed orientation or precludes movement of the actuatable lock assembly out of the closed orientation (91), as in claim 28.
Ullrich et al. also disclose also discloses the latch is one of rotatable and slidably movable relative to the housing (the latch being slidable), as in claim 29, wherein the latch is slidably movable along a latch channel defined in the housing (figures 10-14), as in claim 30, as well as the latch is biased against the actuatable lock assembly (via 27a), as in claim 33, the actuatable lock assembly further includes a knob (11) that is positioned on a top surface of the body of the housing assembly opposite the bottom surface (figure 3), as in claim 34, and where the knob is positionable between an open orientation and a closed orientation through at least one of rotating about an axis (figure 91), as in claim 35.

Ullrich et al. further disclose a lock comprising: a housing assembly (3, 4) defining a cavity, the housing including a body (3) having a bottom surface (4) mounted to an external surface of a volume to be protected; the housing being structurally configured to retain a battery (33), with a battery opening (17) providing access for the battery, wherein the battery opening is positioned so as to be accessible with the housing assembly attached to the volume to be protected; an actuatable lock assembly (7, 9; 7a, 9a) associated with the housing, the actuatable lock assembly being positionable in at least a closed orientation and an open orientation, a portion of the actuatable lock assembly extending from the bottom surface of the housing and toward the volume to be protected (figure 6-1); and a latch assembly comprising; a latch (28) movable relative to the housing, and having a proximal and a distal end, the distal end configured to interface with the actuatable lock assembly to selectively one of allow or preclude movement of the actuatable lock assembly between the closed orientation and the open orientation; an electronic actuator (32) whereupon actuation of the electronic actuator one of allows movement of the actuatable lock assembly out of the closed orientation or precludes movement of the actuatable lock assembly out of the closed orientation (91), as in claim 40.
Ullrich et al. additionally disclose the latch is one of rotatable and slidably movable relative to the housing (the latch being slidable), as in claim 41, wherein the latch is slidably movable along a latch channel defined in the housing (figures 10-14), as in claim 42, as well as the latch is biased against the actuatable lock assembly (via 27a), as in claim 45, the actuatable lock assembly further includes a knob (11) that is positioned on a top surface of the body of the housing assembly opposite the bottom surface (figure 3), as in claim 46, and where the knob is positionable between an open orientation and a closed orientation through at least one of rotating about an axis (figure 91), as in claim 47.

Allowable Subject Matter
Claims 31-32, 36-39 and 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a blocker configured to interface with the proximal end of the latch, a cam being coupled to the blocker, with the blocker structurally configured to preclude movement of the latch in the locked position, wherein the cam is configured to slidably move the blocker between a locked and an unlocked position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to electronic locks:
U.S. Patent Number 10,550,600 to Roatis et al.; U.S. Patent Number 9,663,972 to Ullrich et al.; U.S. Patent Number 9,222,284 to Gokcebay; U.S. Patent Number 8,677,792 to Wheeler; U.S. Patent Number 8,495,898 to Gokcebay; U.S. Patent Number 7,770,423 to Wu; U.S. Patent Number 7,007,526 to Frolov et al.; U.S. Patent Number 6,079,238 to Hoffmann et al.; U.S. Patent Number 4,148,092 to Martin.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
May 26, 2022